DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/22/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “includes two optical detectors and two optical displays” of Claims 14 and 15 must be shown or the features canceled from the claim.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The phrases “above vertical” and “below vertical” in claim 2 (and claim 20) are relative which renders the claim indefinite. The terms are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Firstly, the metes and bounds of the claim are not determinable as “vertical” is not defined clearly within the reference frame of the invention.  It is unclear whether “vertical” is intended to be relative to gravity, or relative to an axis of the invention during use in the portable system.  Further, as a portable system, “vertical” as a direction of the system from which to reference in defining the view ranges varies during use and head movement.  Lastly, the directions of “above” and “below” vertical do not clearly define the invention relative to the reference “vertical”.  In one way, the intent may be to define an azimuthal subtension of the optical axis.  In the related special definitions of the Specifications in [0030]-[0033], it can be said that a field of view has a range “above” and “below” horizontal and it can be said that a field of view has a range “from” vertical.  There is no reasonable interpretation of the claimed invention, and as such, for the purposes of examination, the claimed range will be understood to include any range of movement of the field of view.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 14 and 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1 and 14 recite limitations on the optical system: “an optical system disposed on the frame in correspondence with a user's eye vicinity, wherein the optical system is configured to display an altered field of view; and an adjustment system coupled to the support member and the optical system, wherein the adjustment system is configured to adjust the altered field of view via rotating a portion of the optical system with respect to the support member about an axis of rotation, wherein a range of rotation of the portion of the optical system with respect to the support member corresponds to an adjustable altered field of view range …the optical system includes two optical detectors and two optical displays, and wherein the frame is configured such that the two optical displays are disposed substantially in the user's eye vicinity”.  While the U.S. provisional Application 62/753,787 is incorporated by reference in its entirety, there is no evidence of a disclosure of sufficient specificity to show Applicant was in possession of the claimed invention.  On page 10 of the provisional Application, Applicant describes incorporating displays and the portion is reproduced below: 
“Another embodiment of an adjustable belay glasses would be to use an upward-facing video camera with an image that would be displayed small digital screens over each eye. The angle of view of the camera could be adjusted based on the steepness of the cliff. A zoom feature could also be incorporated to increase or decrease the field of view depending on how high up the cliff the climber is relative to the belayer. A disadvantage of this embodiment is that the belay glasses would require active electronics and a battery power source, increasing their size, weight and cost. Another disadvantage is that batteries can run out of power and most climbing cliffs are in remote locations where getting more batteries is inconvenient. Another disadvantage of this embodiment is that the active electronics would increase the bulk of the glasses, making peripheral vision around them difficult. Belayers often need their peripheral vision while belaying for navigation across the uneven terrain found at the base of outdoor climbing cliffs.”
This does not amount to evidence of possession as Applicant presents disadvantages of the physical incorporation of the elements with no specific solution.  Further, it is unclear how the camera and digital screens would be related to the adjustable mechanism of the claimed optical system.  
Claim 15 is rejected as a dependent claim incorporating the limitations of intervening Claim 14.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 11, 12, and 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US PG Pub. 2008/0137033 to Padula et al. (hereinafter Padula).
Regarding claims 1 and 20, Padula discloses a system (Fig. 3) for user adjustable optical field of view alteration comprising: a support member (eye glass frame 1 with lenses 2, Fig. 3) configured to releasably secure the system to a user's face vicinity including a frame and two temples (Fig. 3); an optical system (prisms 4, Fig. 3) disposed on the frame in correspondence with a user's eye vicinity, wherein the optical system is configured to display an altered field of view (“Enhanced field prism systems have been used effectively to improve awareness of objects and space in the affected field”, Fig. 3; [0006]); and an adjustment system (“prisms 4 are rotatably supported on frame 1 by means of an axle 6 which is rotatably coupled to the frame 1”, Fig. 3; [0017]) coupled to the support member and the optical system, wherein the adjustment system is configured to adjust the altered field of view via rotating a portion of the optical system with respect to the support member about an axis of rotation, wherein a range of rotation of the portion of the optical system with respect to the support member corresponds to an adjustable altered field of view range (Fig. 3; [0017],[0006]).
Padula discloses a range of rotation of the portion of the optical system with respect to the support member corresponds to an adjustable altered field of view range between 30 degrees below vertical to 8 degrees above vertical (Fig. 1 & 3).
Regarding claim 11, Padula discloses the axis of rotation is disposed opposite the two temples (Figs. 1 & 3).
Regarding claim 12, Padula discloses optical system includes the two prisms that each further include a short side, medium side, and long side, and wherein the short side of each prism is disposed vertically in the user's eye vicinity, and wherein the axis of rotation is vertically aligned below a corner of the prism opposite the short side (without a limitation on the freedom of rotation, there are respective rotation angles for which the axle 6, unlabeled in Fig. 3) is “vertically aligned” with each of the respective prism corner, Fig. 3).  
Regarding claim 16, Padula discloses the axis of rotation is parallel to a lengthwise orientation of the frame and extends between the two temples (Figs. 1 & 3).  
Regarding claim 17, Padula discloses the two temples are configured to extend from the frame across the user's face vicinity and over each of a user's ear vicinities (Figs. 1 & 3).  
Regarding claim 18, Padula discloses the frame is substantially orthogonal to the two temples (Fig. 1 & 3).
Regarding claim 19, Padula discloses wherein the adjustment system is configured to adjust the altered field of view via rotating a portion of the optical system with respect to the support member about an axis of rotation (axle 6 of Fig. 3 is not labeled, but it is shown), wherein a range of rotation of the portion of the optical system with respect to the support member corresponds to an adjustable altered field of view range (Figs. 3; [0006], [0017]), and wherein the axis of rotation is opposite the two temples (temples of frame 1, Fig. 3).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over US Pat. No. 6,280,031 to Zerkle (hereinafter Zerkle) in view of US Pat. No. 9,864,214 to Fass (hereinafter Fass).
Regarding claims 1 and 20, Zerkle discloses a system (Figs. 1-3) for user adjustable optical field of view alteration comprising: a support member (glasses, Fig. 1-3) configured to releasably secure the system to a user's face vicinity including a frame (body 30, Fig. 1-3) and two temples (temples 28, Fig. 1-3); an optical system (visor 20, Fig. 1-3) disposed on the frame in correspondence with a user's eye vicinity, wherein the optical system is configured to display an altered field of view (Figs. 1-3); and an adjustment system (“hinge section 43 of the hinge 29 is mechanically connected at the end surface 42 of the enlarged bosses 32”, Figs. 1-3) coupled to the support member and the optical system.
Zerkle discloses the claimed invention as cited above though does not explicitly disclose an adjustment system coupled to the support member and the optical system, wherein the adjustment system is configured to adjust the altered field of view via rotating a portion of the optical system with respect to the support member about an axis of rotation, wherein a range of rotation of the portion of the optical system with respect to the support member corresponds to an adjustable altered field of view range.
Fass discloses an adjustment system (rotatable connector 126, Fig. 8A) coupled to the support member (glasses 100, Fig. 8A) and the optical system (e.g. prism 124, Fig. 8A), wherein the adjustment system is configured to adjust the altered field of view via rotating a portion of the optical system with respect to the support member about an axis of rotation, wherein a range of rotation of the portion of the optical system with respect to the support member corresponds to an adjustable altered field of view range (col. 6, ln. 66-col. 8, ln. 30).
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to provide a rotatable adjustment system as taught by Fass with the system as disclosed by Zerkle.  The motivation would have been to alter the viewing direction over a range of angles (abstract).
Regarding claim 2, Fass discloses the altered field of view range is between 30 degrees below vertical to 8 degrees above vertical (Fig. 8A).  
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to provide a rotatable adjustment system as taught by Fass with the system as disclosed by Zerkle.  The motivation would have been to alter the viewing direction over a range of angles (abstract).
Regarding claim 3, Zerkle discloses the optical system includes two triangular prisms (Fig. 3; col. 4, ll. 1-24).  
Zerkle does not discloses two 30/60/90 prisms
Fass discloses two 30/60/90 prisms (“prisms having any geometry, such as Bauernfeind prisms, pentaprisms, triangular prisms with 90, 60 and 30 degree angles or approximately these angle measurements (such as, for example, angle measurements within a certain number of degrees of these angle measurements, e.g. five degrees)”).
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to provide a 30/60/90 prism as taught by Fass with the system as disclosed by Zerkle.  The motivation would have been to incorporate a commonly manufactured and easily accessible prism form factor. 
Regarding claim 4, Zerkle discloses the optical system includes two prisms (prisms 22 and 24, Figs. 1-3) and two mirrors (mirror surfaces 88, Figs. 1-3) disposed on the frame, and wherein the frame is configured such that the two prisms are disposed substantially in a user's eye vicinity, and wherein the two mirrors are disposed below each of the two prisms, respectively.  
Regarding claim 5, Zerkle discloses the two prisms each include a short side, medium side, and long side (given by provided angular ranges and depicted in Figs. 2-3; col. 4, ll. 1-24), and wherein the short side of each prism is disposed vertically in front of the user's eye vicinity, and wherein the long side of each prism is disposed horizontally on the frame, and wherein the medium side of each prism is disposed on the frame opposite of the temples (Fig. 3).  
Regarding claim 6, Zerkle discloses a mirror holder (visor 20 holds mirrored surface 88) rotatably coupled to the frame and a bottom cap (visor 20, Fig. 1-3).  
Zerkle discloses the claimed invention as cited above though does not explicitly disclose: the adjustment system includes a lever and a mirror holder rotatably coupled to the frame.
Fass discloses the adjustment system includes a lever (mirror 104 implicitly having a substrate connected to connector/fulcrum 126, Fig. 8A) and a mirror holder (mirror substrate of mirror 104, Fig. 8A) rotatably coupled to the frame.
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to provide a rotatable adjustment system as taught by Fass with the system as disclosed by Zerkle.  The motivation would have been to alter the viewing direction over a range of angles (abstract).
Regarding claim 7, Zerkle discloses mirror holder and bottom cap extend lengthwise substantially parallel to a lengthwise orientation of the frame between the two temples (Figs. 1-5).  
Regarding claim 8, Zerkle discloses the mirror holder and bottom cap are disposed below the optical system (Figs. 2-3). Note: The spectacles are portable with every degree of freedom, and thus the requirement for an element to be “below” another element is reasonably interpreted to be a direction relative to gravity.  As the device is portable, this direction is arbitrary.
Zerkle discloses the claimed invention as cited above though does not explicitly disclose:  the mirror holder is pivotably coupled to the frame about the axis of rotation, and wherein the mirror holder and bottom cap are disposed below the optical system.  
Fass discloses the mirror holder is pivotably coupled to the frame about the axis of rotation (Fig. 8A), and wherein the mirror holder and bottom cap are disposed below the optical system (Fig. 8A). 
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to provide a rotatable adjustment system as taught by Fass with the system as disclosed by Zerkle.  The motivation would have been to alter the viewing direction over a range of angles (abstract).
Regarding claim 9, Zerkle discloses the two mirrors are coupled to the mirror holder, and wherein the two mirrors are vertically aligned below the two prisms (“horizontal mounting wall 84 has a mirrored surface 88, preferably silvered or otherwise reflectively coated”, Figs. 1-5).  Note: The spectacles are portable with every degree of freedom, and thus the requirement for an element to be “below” another element is reasonably interpreted to be a direction relative to gravity.  As the device is portable, this direction is arbitrary.
Regarding claim 12, Zerkle discloses optical system includes the two prisms that each further include a short side, medium side, and long side (Fig. 3)
Zerkle discloses the claimed invention as cited above though does not explicitly disclose: wherein the short side of each prism is disposed vertically in the user's eye vicinity, and wherein the axis of rotation is vertically aligned below a corner of the prism opposite the short side.
Fass discloses wherein the short side of each prism is disposed vertically in the user's eye vicinity, and wherein the axis of rotation is vertically aligned below a corner of the prism opposite the short side (Fig. 8A).
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to provide a rotatable adjustment system as taught by Fass with the system as disclosed by Zerkle.  The motivation would have been to alter the viewing direction over a range of angles (abstract).
Regarding claim 13, Zerkle discloses the optical system includes two prisms (prisms 24, 22, Figs. 1-5) and one mirror disposed on the frame (visor 20 holds mirrored surface 88), and wherein the frame is configured such that the two prisms are disposed substantially in the user's eye vicinity, and wherein the one mirror is disposed below both of the two prisms (visor 20, Fig. 1-5).  

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Zerkle in view of Fass as applied to claim 6, and further in view of Padula.
Regarding claim 10,  Zerkle discloses the claimed invention as cited above though does not explicitly disclose:  the lever is rotatably coupled to the frame and fixably coupled to the mirror holder such that rotating the lever with respect to the frame causes the mirror holder to correspondingly rotate with respect to the frame.  
Padula discloses a lever (knob 8, Fig. 3) is rotatably coupled to the frame (frame 2, Fig. 1) and fixably coupled to the mirror holder such that rotating the lever with respect to the frame causes the mirror holder (axle 6, though unlabeled in Fig. 3) to correspondingly rotate with respect to the frame (“knob 8 is provided on the axles 6 in order to easily rotate the prisms 4”, Fig. 3).
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to provide rotatable lever as taught by Padula with the system as disclosed by Zerkle.  The motivation would have been to alter the prism orientation relative to the eye ([0020]).

Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The prior art cited generally relates to eyewear utilizing prisms and/or reflectors for altering a line of sight and/or field of view of the user.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J STANFORD whose telephone number is (571)270-3337. The examiner can normally be reached 8AM-4PM PST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571)272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER STANFORD/Primary Examiner, Art Unit 2872